DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the response filed on 9/9/2021. Claims 1-20 are currently pending.  


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 9/9/2021, with respect to the rejections of claims 1, 9, and 16 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Verschuren et al. (WO 2017/108444) have been fully considered and are persuasive. The rejections of claims 1-20 have been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a method for inspection of a patterning device comprising obtaining (i) pattering device apparatus data of a patterning device making process, (ii) a patterning device substrate map based on the patterning device apparatus data, and based on the process window limiting pattern location, guiding, by a hardware computer system, a patterning device inspection apparatus to the process window limiting pattern location for defect inspection. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious a system for inspection of a patterning device comprising a processor configured to (i) obtain patterning device apparatus data, (ii) a patterning device substrate map based on the patterning device apparatus data, and based on the process window limiting pattern location, guide the patterning device inspection apparatus to the process window limiting pattern location for defect inspection. These limitations in combination with the other limitations of claim 9 render the claim non-obvious over the prior art of record.
Regarding claim 16, the prior art of record, either alone or in combination, fails to teach or render obvious obtaining (i) patterning device apparatus data of a patterning device making process, (ii) a patterning device substrate map based on the patterning device apparatus data, and based on the process window limiting pattern location, determining data to guide a patterning device inspection apparatus to the process window limiting pattern location for defect inspection. These limitations in combination 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Verschuren et al. (WO 2017/108444, Verschuren hereinafter; copy included with 7/27/2020 IDS) discloses a predicted process window limiting pattern location corresponding to the patterning device based on a substrate map (Figs. 11-13, paras. [0109], [0112]-[0113], [0122], data from the patterning process, including focus and dose, under which a feature is formed is obtained, and a focus map is formed from which hotspots (process window limiting pattern) are identified using simulation); and based on the process window limiting pattern location, guiding, by a hardware computer system, a patterning device inspection apparatus to the process window limiting pattern location for defect inspection (paras. [0014], [0105], [0106], [0108]-[0109], [0112]-[0114], [0121]-[0122], [0126]-[0127], [0140]-[0143], the identified hotspots are inspected by a multi-electron beam column apparatus under control of the processor). However, as argued by the Applicant on pages 7-8 of the Arguments filed 9/9/2021, Verschuren does not teach or render obvious obtaining (i) patterning device apparatus data of a patterning device making process and (ii) a patterning device substrate map based on the patterning device apparatus data, and therefore, Verschuren does not teach or render obvious a predicted process window limiting pattern location corresponding to the patterning device based on the patterning device substrate map. 
Hunsche et al. (US PGPub 2015/0227654) discloses determining a process window limiting pattern and the process condition under which the process window limiting pattern is formed to predict the probability of a defect (paras. [0004]-[0007]), but Hunsche does not teach or render obvious obtaining patterning device apparatus data of a patterning device making process, and based on the process window limiting pattern location, guiding a patterning device inspection apparatus to the process window limiting pattern location for defect inspection. 
Taguchi et al. (US PGPub 2012/0311511) discloses a mask inspection method that includes detecting hotspots using a mask lithography simulation (Figs. 1-2, paras. [0023]-[0024], [0029]-[0033], [0059], [0078]-[0080]), but Taguchi et al. does not disclose or render obvious obtaining a patterning device substrate map based on the patterning device apparatus data, and based on the process window limiting pattern location, guiding a patterning device inspection apparatus to the process window limiting pattern location for defect inspection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882